PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/793,830
Filing Date: 18 Feb 2020
Appellant(s): Component Hardware Group, Inc.



__________________
Francis Hand
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/3/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/11/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1. Weis does not disclose a valve with an internally threaded body for securement to a faucet
Claim 1 requires the body to be internally threaded and the body of Weis is internally threaded. While Weis does not specifically show threads in the inner surface of the body 5, the specification clearly points out that the inner surface of body 5 is threaded in column 5, lines 30-33.  Claim 1 does not require a pot filler faucet, just that the body is capable of being secured to a pot filler faucet. The threads on the inner surface of Weis can be used for and are capable of securement to a pot filler faucet.
2. Weis does not disclose a collar fixedly mounted concentrically on a valve body
The examiner notes that the collar of Weis is being considered the inward flange at the bottom of body 5. The inward flange is fixed to the body 5 and it therefore fixedly mounted to the body 5. Additionally, since the flange is ring like and encircles element 12 like a ring or collar, flange 5 can reasonably be considered a collar. Additionally, the second definition listed in Meriam-Webster online dictionary is a ring our round flange. (https://www.merriam-webster.com/dictionary/collar).
The appellant argues that the term “fixedly mounted” requires the flange to be a separate element than the body. The examiner notes that the flange at the bottom of 5 is fixed and mounted to the body 5 as it is directly attached to body 5. Additionally, the flange can be removed from body 5 via cutting.

3. Weis does not disclose a valve disc in a body and a second valve disc in a nozzle
 The final rejection of 7/11/22 makes it clear that the examiner is calling the combination of elements 12 and 6 the nozzle. Claim 1 does not limit the nozzle to a single piece element. Figure 6 of Weis clearly shows at least a portion of valve disc 8 being located inside element 12. Additionally, figures 7 and 8 clearly shows that a portion of disc 8 is located inside or between pins 25. Pins 25 are part of element 12 and what the examiner is considering the nozzle. Therefore disc 8 is partially disposed in the nozzle just as required by claim 1.

4.  Adding a hand wheel to the catch 12 of Weis would destroy the teachings of Weis
The examiner notes that the final rejection of 7/11/2022 clearly states that the hand wheel of Thrasher will be added to the nozzle of Weis, not specifically the catch 12. As stated above, the examiner is calling the combination of elements 12 and 6 the nozzle. With that in mind, the hand wheel of Thrasher is to be added to the outer surface of element 6 in order to make the nozzle easier to rotate as taught by Thrasher in column 5, lines 1-2. The examiner notes that this will not destroy Weis, but improves Weis making the nozzle easier to turn. Additionally, one of ordinary skill in the art would know how to attach a hand wheel similar to that of Thrasher and mount it to the outer surface of element 6 in Weis. Adding a hand wheel to Weis is not a big endeavor and is a simple modification that will improve the ability to rotate the nozzle (6 and 12) of Weis. 

Claim 3
The claim requires the nozzle to have n annular flange that is disposed between the collar and the body. Figure 6 of Weis shows the upper flange of element 12 being located between the lower flange or collar of the body 5 and the top section or side wall of body 5. Additionally, element 23 can be considered part of body 5 making the upper flange being located between the collar of element 5 and element 23.

Claim 4
The examiner notes that one of ordinary skill in the art would have the knowledge to add the plunger and spring of Lu to the body 5 of Weis without destroying the Weis reference. It is noted that the addition of the plunger and spring would not increase the size of the device of Weis is a really small plunger and spring were added. 
   
Claim 5
The examiner notes that a jet regulator and an aerator are not the same thing and therefore adding an aerator would not be redundant. A jet regulator directs the water into jets and an aerator introduces air to the jets. Additionally, if the appellant agrees that the jet regulator of Weis and the aerator of Aghnides are the same thing, then Weis clearly teaches an aerator 4.  Lastly, a simple substitution of the jet regulator for the aerator of Aghnides is well within the knowledge of someone of ordinary skill in the art and would be a simple substitution with predictable results.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        9/1/2022

Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752    

/JESSICA CAHILL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.